Citation Nr: 1014070	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder.

2.  Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from November 1977 to November 
1980.  He also had subsequent service with the National 
Guard. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The appeal originally included the 
issues of increased compensable ratings for service connected 
status post left inguinal hernia repair, scar, status post 
left inguinal hernia repair, and hemorrhoids.  These issues 
were withdrawn at the Veteran's request in his statement of 
December 2009.  

The issue of entitlement to service connection for a disorder 
of the eyes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A chronic respiratory disorder was not present during 
service, was not manifest until many years after service, and 
there is no competent evidence that that the Veteran's 
current lung disability may be related to service 


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2005, August 2008, and July 2009 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The 
correspondence adequately informed the Veteran that he should 
submit any additional evidence that he had in his possession 
by noting that it was ultimately the Veteran's obligation to 
make sure that evidence was received by the RO, and that he 
should submit current medical treatment records for the 
claimed conditions.  The Veteran was also provided 
information regarding the assignment of potential disability 
ratings and effective dates.  He was allowed an opportunity 
to submit evidence, and the claims were subsequently 
readjudicated in a supplemental statement of the case issued 
in November 2009.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran has declined a hearing.  The Veteran's service 
medical records have been obtained.  His post-service medical 
treatment records have also been obtained.  Although the 
Veteran has not been provided a VA examination in connection 
with his claim for service connection for a respiratory 
disorder, the Board finds that an examination is not 
warranted as there is no reason to believe that his current 
respiratory problems may be related to service.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
consider the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If 
pulmonary tuberculosis is manifest within three years of 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he developed a respiratory disorder 
in service after being exposed to gas chamber training.  He 
asserts that on entrance into service he had already outgrown 
childhood problems with asthma, and that the gas chamber 
training damaged his lungs.   

The Veteran's service medical records show that upon entrance 
into service in June 1977 he reported a history of shortness 
of breath.  On medical examination, however, no disqualifying 
defects were noted.  Therefore, he is presumed to have been 
in sound condition on entrance into service.

During service, in August 1978, the Veteran complained of 
having a productive cough.  He was given Robitussin, and 
advised to increase fluids.  No diagnosis was noted.  In 
October 1979, the Veteran reported a complaint of chest pain 
for a week.  It was noted that he had discontinued smoking a 
week earlier.  There was no past history and no cough.  He 
stated that his breathing resulted in pain.  On examination, 
the lungs sounded clear.  Decreased sound was noticed in the 
upper quad of the left lung.  A chest x-ray was ordered, but 
no results were noted.  A service record dated in November 
1979 notes that the Veteran reported having difficulty in 
breathing.  He reportedly had a course sound in his chest 
when asked to cough, but this was described as a little 
better.  A chest x-ray was planned, but no x-ray result was 
noted.

The service medical records, however, do not contain any 
additional complaints of respiratory problems even though he 
was subsequently seen on many occasions for unrelated 
problems.

There is no evidence of a chronic disorder such as 
bronchiectasis within a year after separation from service.  
The report of an examination conducted in April 1985 for the 
purpose of enlistment in the Reserves or National Guard 
reflects that on medical examination clinical evaluation of 
the lungs was normal.  An x-ray of the lungs was described as 
being unremarkable.  A report of medical history given at 
that time shows that the Veteran denied a history of chronic 
of frequent colds, asthma, shortness of breath, or pain or 
pressure in the chest.  Similarly, April 1989 Army National 
Guard Medical Examination and Medical History reports are 
likewise negative for any references to lung problems.  

The earliest post active duty records pertaining to lung 
problems are from many years later.  A record from a service 
medical facility dated in August 1991 notes that while being 
evaluated for hernia surgery, it was noted that x-rays were 
normal except for granulomas of the right inferior perihilar 
area and a nodule in the left lower lateral lobe of the lung.  
There was no evidence of infiltrate.  It was concluded that 
the findings were benign.  

A report of medical history given by the Veteran many years 
after active service in July 1996 for the purpose of a 
periodic physical reflects that the Veteran reported having a 
burning sensation in the mid part of his chest, and shortness 
of breath when temperature and humidity were high.  On a 
report of medical examination also dated in July 1996, it was 
noted that he had quit smoking one month ago.  

In July 1999, it was noted that the Veteran reported having 
shortness of breath.  He had a past medical history of 
asthma, but had not had shortness of breath since childhood.  
He was prescribed an inhaler.  A statement of medical 
examination and duty status dated in July 1999 noted that the 
Veteran was on active duty for training at that time.  He was 
noted that have shortness of breath while working.  

The Veteran has presented a written medical statement dated 
in September 2009 from J. D. Patterson, M.D. which shows that 
the doctor stated that the Veteran continued to experience 
shortness of breath and sleep disturbances, and he had 
reported the symptioms for over 20 years.  The doctor further 
noted that the Veteran related the onset of symptoms to 
exposure to gases while in military service.  

The Board finds that the Appellant's account in which he gave 
a history of having chronic symptoms since his period of 
active duty is contradicted by more reliable evidence which 
is of record, particularly his statement in 1000 indicating 
that he had not experienced shortness of breath since 
childhood.  The Board finds that there is no objective 
evidence of continuity of symptomatology.  On the contrary, 
the service medical records suggest that the symptoms 
resolved, and the post service National Guard examinations 
from 1985 and 1989 are negative.  This weighs against a 
finding of continuity.  The lack of continuity of 
symptomatology is further demonstrated by the lack of post 
service treatment records until many years after service.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board also notes that the lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the Veteran is not 
competent to testify that his current back disorder is due to 
any injury in service.  Although a Veteran is competent to 
testify regarding the date of onset of an observable 
disability such as varicose veins, See Barr v. Nicholson, 21 
Vet. App. 303 (2007), this is not the case with a disorder 
such as a respiratory disability.  

The Board notes, however, that the fact that the Veteran's 
own account of the etiology of his disability was recorded in 
his medical records is not sufficient to support the claim.  
In LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the Court 
held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the Veteran did not have a chronic respiratory 
disorder in service, a chronic lung disorder was not manifest 
until many years after service, and is not shown to have 
resulted from any incident or during service.  Accordingly, 
the Board concludes that a chronic pulmonary disorder was not 
incurred in or aggravated by service, and a chronic disorder 
such as bronchiectasis and tuberculosis may not be presumed 
to have been incurred in service.  


ORDER

Service connection for a respiratory disorder is denied.  


REMAND

The Veteran's service medical records reflect that he was 
seen on many occasions for complaints pertaining to his eyes.  
In August 1978, he underwent an eye consultation after 
reporting that he had general discomfort and blurred vision.  
On September 8, 1978, it was noted that his eyes were red and 
had slight inflammation.  He was given Visine.  On September 
14, 1978, he was seen by ophthalmology for a complaint that 
his eyes felt hot.  On September 25, 1979, he was seen at an 
ophthalmology clinic.  On October 16, 1978, he complained 
that his eyes had hurt for two months.  On November 3rd, 
1978, the Veteran was again seen by ophthalmology for burning 
and itching of his eyes.  He was later seen again in December 
1978, and February 1979.

There is also evidence of eye problems after service.  The 
report of a medical history given by the Veteran in July 1996 
in connection with reserve or National Guard service reflects 
that he reported having eye trouble with burning of the left 
eye.  

Relatively recent VA treatment records, such as one dated in 
July 2005, note that the Veteran was having eye problems.  In 
March 2006, he complained of intermittent right eye pain 
which he indicated was severe.

The Board finds that a VA examination is needed to determine 
whether the Veteran's currently diagnosed eye disorders are 
related to his eye problems in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
eye examination.  The entire claims 
file must be made available to a VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical, including a discussion of the 
Veteran's symptoms during and since 
service.

The examiner should state whether it is 
at least as likely as not that any 
currently found eye disorder is related 
to the symptoms noted in the Veteran's 
service medical records.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


